             Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 1 of 137




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNIFIED U.S. COMMON LAW GRAND                      Civil Action No. 20-cv-______ (___)
 JURY,

        Plaintiff,

        v.                                                   NOTICE OF REMOVAL

 ALPHABET INC., YOUTUBE, GOOGLE,
 FACEBOOK and TWITTER,

        Defendants.


       PLEASE TAKE NOTICE that defendants Alphabet Inc., Google LLC (improperly pleaded

as “Google”), and YouTube LLC (improperly pleaded as “YouTube”) (collectively, the “Google

Defendants”), by and through their undersigned counsel, hereby remove the civil action Unified

U.S. Common Law Grand Jury v. Alphabet Inc., YouTube, Google, Facebook, and Twitter, Index

No. 2020-507, filed on or about June 16, 2020, in the Supreme Court of the State of New York,

County of Duchess (the “Removed Action”), to the United States District Court for the Southern

District of New York pursuant to 28 U.S.C. §§ 1331 and 1441. In support of removal, the Google

Defendants aver as follows:

                                  PROCEDURAL HISTORY

       1.      On or about June 16, 2020, plaintiff Unified U.S. Common Law Grand Jury

(“Plaintiff”), appearing pro se, commenced the Removed Action against the Google Defendants,

Facebook, and Twitter (collectively, “Defendants”) by filing a “Verified Action at Law” in the

Supreme Court of the State of New York wherein it asserts, among other things, that Defendants

“conspire[d] with others to deprive the People of their unalienable right of free speech under color

of custom, by force in violation of the Law of the Land. [sic] Specifically, Amendment I, 18 USC
             Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 2 of 137




§ 242 and 42 USC § 1985….” and demands that Defendants “cease from restricting free speech

over the internet and fund a re-education program, via National Liberty Alliance for the People at

a cost of four billion dollars.”

        2.      Plaintiff (an unincorporated association) purports to represent the interests of “more

than 8600 People” in suing Defendants “on behalf of all the People.” Plaintiff alleges, inter alia,

that politically conservative, right-wing oriented, posts on Defendants’ social media platforms and

online advertisements by right-wing conservative organizations have been blocked or censored by

defendants, and that such actions violate Plaintiff’s and the “People’s” First Amendment right to

receive and read such content.

        3.      To date, no pleadings other than the “Verified Action at Law” (and the documents

attached thereto, referred to as “evidence” therein) have been filed in the Removed action, and no

further proceedings have been conducted in the Removed Action.

                                   GROUNDS FOR REMOVAL

        4.      The Removed Action involves questions of federal law, namely whether

Defendants’ conduct violates the First Amendment to the United States Constitution, 18 U.S.C. §

242, or 42 U.S.C. § 1985, such that original jurisdiction lies in this Court under 28 U.S.C. § 1331

(which provides that “[t]he district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.”). Additionally, the defenses

available to Defendants include, but are not limited to, those under 47 U.S.C. § 230.

                      COMPLIANCE WITH REMOVAL PROCEDURES

        5.      Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the Southern

District of New York is the proper place to file this Notice of Removal because it is the district
            Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 3 of 137




court for the federal district embracing the place where the Removed Action was filed and is

pending.

       6.      As required by 28 U.S.C. § 1446(a), copies of all of the process, pleadings, and

orders filed in the Removed Action are attached to this Notice of Removal as Exhibit A.

       7.      This Notice of Removal is timely under 28 U.S.C. § 1446(b) because the Google

Defendants have not yet been properly served in the Removed Action. See Murphy Bros., Inc., v.

Michetti Pipe Syringing, Inc., 526 U.S. 344, 347-48 (1999) (“An individual or entity named as a

defendant is not obliged to engage in litigation unless notified of the action, and brought under a

court’s authority, by formal process.”); Cutrone v. Mortg. Elec. Registration Sys., Inc., 749 F.3d

137, 147 (2d Cir. 2014) (noting that removal is permissible even before Section 1446(b)(1)’s 30-

day removal period is triggered).1

       8.      In accordance with 28 U.S.C. § 1446(d), promptly after the filing of this Notice of

Removal in this Court, the Google Defendants will (i) give written notice thereof to Plaintiff,

Facebook, and Twitter; and (ii) file a copy of this Notice of Removal with the Clerk of the Supreme

Court of New York, Duchess County, effectuating the removal. The Google Defendants will

promptly file proof of the foregoing with this Court.

       9.      By filing this Notice of Removal, the Google Defendants do not waive any claim,

argument, or defense that may be available to them, nor do the Google Defendants concede that

Plaintiff has pleaded any claim upon which relief may be granted.




1
  Though Plaintiff filed an Affidavit of Service in the Removed Action, it indicates only that
Plaintiff served the Summons and “Action at Law” on June 18, 2020 “by depositing a true copy in
the United States Post Office thereby mailing said document[s]” to the Google Defendants. Said
mailing was received by the Google Defendants on or about June 20, 2020. Though said mailing
does not constitute effective service of process, this Notice of Removal is being filed within 30
days of the Google Defendants’ receipt thereof.
                  Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 4 of 137




            10.     The Google Defendants reserve the right to amend or supplement this Notice as

may be appropriate.

                                           CONCLUSION

            11.     For the foregoing reasons, the Removed Action is hereby removed to the United

States District Court for the Southern District of New York. The Google Defendants respectfully

request that the Court enter such orders and grant such other and further relief as may be necessary

to effectuate the removal.


Dated: New York, New York
       July 20, 2020
                                                       HERRICK, FEINSTEIN LLP


                                                       By:    /s/ Barry Werbin
                                                              Barry Werbin
                                                              Michelle M. Sekowski

                                                       Two Park Avenue
                                                       New York, New York 10016
                                                       Tel: (212) 592-1400
                                                       bwerbin@herrick.com
                                                       msekowski@herrick.com

                                                       Attorneys for Defendants Alphabet, Inc.,
                                                       Google LLC, and YouTube LLC




HF 13410741v.2
                 Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 5 of 137




                                 Exhibit A




HF 13415209v.1
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 6 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 7 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 8 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 9 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 10 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 11 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 12 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 13 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 14 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 15 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 16 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 17 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 18 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 19 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 20 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 21 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 22 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 23 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 24 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 25 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 26 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 27 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 28 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 29 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 30 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 31 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 32 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 33 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 34 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 35 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 36 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 37 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 38 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 39 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 40 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 41 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 42 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 43 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 44 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 45 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 46 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 47 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 48 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 49 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 50 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 51 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 52 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 53 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 54 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 55 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 56 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 57 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 58 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 59 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 60 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 61 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 62 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 63 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 64 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 65 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 66 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 67 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 68 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 69 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 70 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 71 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 72 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 73 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 74 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 75 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 76 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 77 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 78 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 79 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 80 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 81 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 82 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 83 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 84 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 85 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 86 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 87 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 88 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 89 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 90 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 91 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 92 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 93 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 94 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 95 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 96 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 97 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 98 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 99 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 100 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 101 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 102 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 103 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 104 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 105 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 106 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 107 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 108 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 109 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 110 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 111 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 112 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 113 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 114 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 115 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 116 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 117 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 118 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 119 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 120 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 121 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 122 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 123 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 124 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 125 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 126 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 127 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 128 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 129 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 130 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 131 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 132 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 133 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 134 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 135 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 136 of 137
Case 7:20-cv-05601 Document 1 Filed 07/20/20 Page 137 of 137
